LOAN AGREEMENT

THIS LOAN AGREEMENT (as it may be amended or modified from time to time,
together with all exhibits and schedules attached hereto from time to time, this
“Agreement”) is entered into as of the 26th day of January, 2005 (the “Effective
Date”) by and between DNA COMPUTING SOLUTIONS, INC., a Delaware corporation,
(“Borrower”), Borrower’s address for purposes of this Agreement being 1240 East
Campbell Road, Richardson, Texas 75081, and, FIRSTCAPITAL BANK, SSB, 5633
Westheimer, Suite 100, Houston, Texas 77056, (together with its successors and
assigns, “Lender”). Borrower has applied to Lender for a commercial loan and
other financial accommodations, including those which may be described on any
exhibit or schedule attached to this Agreement. Such loan and financial
accommodations are referred to collectively in this Agreement as the “Loan”.
Borrower understands and agrees that: (a) in granting, renewing, or extending
the Loan, Lender is relying upon Borrower’s representations, warranties, and
agreements, as set forth in this Agreement; (b) the granting, renewing, or
extending of the Loan by Lender at all times shall be subject to Lender’s sole
judgment and discretion; and, (c) such Loan shall be and shall remain subject to
the following terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of the Effective Date, and shall
continue until the “Final Maturity Date” (as hereinafter defined), unless sooner
terminated in accordance with the terms hereof.

DEFINITIONS. The following words shall have the following meanings when used in
this Agreement. Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Texas Business and Commerce Code (the
Texas Uniform Commercial Code). All references to dollar amounts shall mean
amounts in lawful money of the United States of America.

Advance. The word “Advance” means a disbursement of Loan funds under this
Agreement.

Applicable Law. That law in effect from time to time and applicable to the
Collateral, the parties to this Agreement, and the Notes, which lawfully permits
the charging and collection of the highest permissible lawful nonusurious rate
of interest on the Notes, including laws of the State of Texas and laws of the
United States of America. In no event shall the provisions of Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) apply to the Loan.

Base Rate. The words “Base Rate” shall mean the prime rate of interest as posted
in the Money Rates section of the Wall Street Journal, being the base rate on
corporate loans posted by at least 75% of the nation’s 30 largest banks. If the
publication of this rate is discontinued by the Wall Street Journal, a
comparable reference rate designated by Lender as a substitute therefor shall be
the Base Rate.

Borrowing Base. The words “Borrowing Base” shall mean the sum of Five Hundred
Fifty Thousand and No/100 Dollars ($550,000.00).

Business Day. The words “Business Day” mean any day excluding Saturday, Sunday,
and any day which is a legal holiday under the laws of the State of Texas or is
a day on which banking institutions located in the State of Texas are closed.

Collateral. The word “Collateral” is defined in the “Security Agreement” (as
hereinafter defined).

Event of Default. The words “Event of Default” mean and include without
limitation any of the Events of Default set forth below in the section entitled
“EVENTS OF DEFAULT”.

Final Maturity Date. The words “Final Maturity Date” mean the date on which all
amounts under all “Loans” (as hereinafter defined) shall become fully due and
payable. Unless extended in writing by Borrower and Lender, the Final Expiration
Date is July 31, 2005.

Grantor. The word “Grantor” means and includes, without limitation:
(i) Borrower; and, (ii) each and all of the persons or entities granting a
Security Interest in any Collateral for the Indebtedness, including, without
limitation, TeraForce Technology Corporation, a Delaware corporation,
(“TeraForce”).

Guarantor. The word “Guarantor” means and includes without limitation each and
all of the guarantors, sureties, and accommodation parties in connection with
any Indebtedness.

Indebtedness. The word “Indebtedness” means and includes without limitation all
Loans, together with all other obligations, debts and liabilities of Borrower to
Lender, or any one or more of them, as well as all claims by Lender against
Borrower, or any one or more of them, whether now or hereafter existing,
voluntary or involuntary, due or not due, absolute or contingent, liquidated or
unliquidated; whether Borrower may be liable individually or jointly with
others; and, whether Borrower may be obligated as a guarantor, surety, or
otherwise.

Loan. The word “Loan” means the commercial loan and financial accommodations
from Lender to Borrower which are described herein or described on any exhibit
or schedule attached to this Agreement from time to time.

Maximum Legal Rate. The words “Maximum Legal Rate” mean, at any time, the
maximum rate of interest under applicable law that the Lender may charge a
Borrower. The Maximum Legal Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges in respect of this
Agreement and the Related Documents that constitute interest under applicable
law. Each change in any interest rate provided for herein based upon the Maximum
Legal Rate resulting from a change in the Maximum Legal Rate shall take effect
without notice to the Borrower at the time of such change in the Maximum Legal
Rate. For purposes of determining the Maximum Legal Rate under Texas law, the
applicable rate ceiling shall be the weekly rate ceiling described in, and
computed in accordance with, Chapter 303, Subchapter A, of the Texas Finance
Code.

Revolving Credit Note. The words “Revolving Credit Note” and the word “Note”
each means the $550,000.00 Note to be dated as of the Effective Date and to be
executed by Borrower in favor of Lender pursuant to the credit facility
described in this Agreement, as well as any substitute, replacement or
refinancing note or notes therefore. The principal amount outstanding under the
Note may be prepaid, in full or in part, at any time and from time to time,
without premium or penalty.

Related Documents. The words “Related Documents” mean and include without
limitation all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, mortgages, deeds of
trust, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

Security Agreement. The words “Security Agreement” mean the Security Agreement
of even date herewith, to be executed by TeraForce and Borrower, as debtor, and
Lender, as secured party, covering, and creating a Security Interest against the
Collateral, and securing the payment of the Indebtedness, as it may be extended,
modified, or renewed from time to time, and any other agreements, whether
created by law, contract, or otherwise, evidencing, governing, representing, or
creating a Security Interest against any of the Collateral.

Security Interest. The words “Security Interest” mean and include, without
limitation, any type of collateral security which secures the payment of the
Indebtedness or the performance of any of Borrower’s obligations as described in
this Agreement, whether in the form of a lien, charge, mortgage, deed of trust,
assignment, pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien or title retention contract, lease
or consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.

LINE OF CREDIT. The line of credit covered by this Agreement consists of a
working capital revolving line of credit (the “Line of Credit”). Subject to the
conditions precedent to an Advance as specified herein, and subject to the other
terms and conditions of this Agreement: Lender agrees to make Advances to
Borrower from time to time from the Effective Date to the Final Maturity Date
pursuant to the Line of Credit, provided the aggregate amount of such Advances
pursuant to the Line of Credit outstanding at any time does not exceed the
Borrowing Base. The Line of Credit will be evidenced by the Revolving Credit
Note. Within the foregoing limits, Borrower may borrow, partially or wholly
repay, and reborrow under the Line of Credit as follows.

Conditions Precedent to Each Advance. Lender’s obligation to make any Advance to
or for the account of Borrower under the Line of Credit is subject to the
following conditions precedent, with all documents, instruments, opinions,
reports, and other items required under this Agreement to be in form and
substance satisfactory to Lender:



  (a)   Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.  



  (b)   The Security Interests in the Collateral shall have been duly
authorized, created, and perfected with first lien priority and shall be in full
force and effect.  



  (c)   All guaranties required by Lender for this Agreement shall have been
executed by each Guarantor, delivered to Lender, and shall be in full force and
effect.  



  (d)   Borrower shall have paid to Lender all fees, costs, and expenses
specified in this Agreement and the Related Documents as are then due and
payable.  



  (e)   There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, or any of the Related
Documents, and there shall not exist a condition which, with the passage of
time, the giving of notice, or the performance of some other ministerial act
would constitute an Event of Default under this Agreement or any of the Related
Documents.  

Subject to the remaining conditions of this Agreement, Lender will make Advances
to Borrower under the Revolving Credit Note as follows:

Making Loan Advances. Advances under the Line of Credit may be requested orally
by authorized persons. Lender may, but need not, require that all oral requests
be confirmed in writing. Each Advance shall be conclusively deemed to have been
made at the request of and for the benefit of Borrower: (a) when credited to any
deposit account of Borrower maintained with Lender; or, (b) when advanced in
accordance with the instructions of an authorized person. Lender, at its option,
may set a cutoff time, after which all requests for Advances will be treated as
having been requested on the next succeeding Business Day. As long as Lender is
acting in good faith, Borrower hereby holds Lender harmless from any claim that
Lender made an Advance on the request of a person who was not an authorized
person.

Cessation of Advances. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(a) Borrower is in default under the terms of this Agreement or any of the
Related Documents or any other agreement that Borrower has with Lender;
(b) Borrower becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (c) there occurs a material adverse
change in Borrower=s financial condition or in the value of any Collateral
securing any Loan; (d) any Guarantor seeks, claims or otherwise attempts to
limit, modify or revoke such Guarantor=s guaranty of the Loan or any other loan
with Lender; or, (e) Lender in good faith deems itself insecure, even though no
Event of Default shall have occurred.

Mandatory Loan Repayments. If at any time the aggregate principal amount of the
outstanding Advances with respect to the Line of Credit shall exceed the
Borrowing Base, Borrower, immediately upon written or oral notice from Lender,
shall pay to Lender an amount equal to the difference between: (i) the
outstanding principal balance of the Advances under the Line of Credit; and,
(ii) the Borrowing Base. On the Final Maturity Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of all Advances evidenced
by the Revolving Credit Note then outstanding and all accrued unpaid interest
thereon, together with all other applicable fees, costs and charges, if any, not
yet paid with respect to the Loan evidenced by the Revolving Credit Note.

Loan Account. Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the Line of Credit facility.

COLLATERAL. To secure the payment of the Loan and the performance of all
obligations and duties owed by Borrower to Lender and arising out of or related
in any way to this Agreement (collectively, the “Obligations”), Borrower shall
grant to Lender a Security Interest in the Collateral. Lender’s Security
Interest in the Collateral shall be a continuing lien and shall include the
proceeds and products of the Collateral, including, without limitation, the
proceeds of any insurance.

AFFIRMATIVE COVENANTS.

Borrower covenants and agrees with Lender that, while this Loan Agreement is in
effect, Borrower will furnish Lender with copies of Borrower’s and Guarantors’
current financial statements as specified below, and hereafter Borrower will
furnish such financial statements in accordance with the following schedule:

                      Date of Current     Name   Type   Statement   Frequency
Borrower
  Unaudited   September 30, 2004   Quarterannually,
commencing with the
statement dated
December 31, 2004
 
           
 
           
TeraForce
Technology
Corporation
  Audited   December 31, 2003   Annually,
commencing with the
statement dated
December 31, 2004
 
           
 
           
TeraForce
Technology
Corporation
  Unaudited   September 30, 2004   Quarterannually,
commencing with the
statement dated
March 31, 2005
 
           
 
           
Robert E.
Garrison, II
  Personal   December 17, 2004   Annually,
commencing with the
statement dated
December 17, 2005
 
           
 
           
Richard E. Bean
  Personal   June 30, 2004   Annually,
commencing with the
statement dated
June 30, 2005
 
           
 
           
Steven A. Webster
  Personal   December 31, 2003   Annually,
commencing with the
statement dated
December 31, 2004
 
           
 
           
James R. Hawkins
  Personal   December 31, 2003   Annually,
commencing with the
statement dated
December 31, 2004
 
           
 
           
Peter W. Badger
  Personal   July 23, 2004   Annually,
commencing with the
statement dated
July 23, 2005
 
           
 
           
John Styles
  Personal   June 30, 2004   Annually,
commencing with the
statement dated
June 30, 2005
 
           
 
           
Donald R.
Campbell
  Personal   February 28, 2003   Annually,
commencing with the
statement dated
February 28, 2004
 
           

NEGATIVE COVENANTS.

Borrower covenants and agrees with Lender that, while this Agreement is in
effect, Borrower shall not, without the prior written consent of Lender:

Continuity of Operations. (a) Engage in any business activities substantially
different from those in which Borrower is presently engaged, (b) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change ownership, change its name, dissolve, transfer or sell Collateral
out of the ordinary course of business, or (c) make any distribution with
respect to any shares or capital account, whether by reduction of capital or
otherwise (except such distributions as are consistent with prior distributions
made by Borrower as reflected on the financial reports made available to and
acknowledged by Lender in writing, and which are justifiable given the financial
condition of Borrower at the time of such distributions).

Payments to Guarantors/Shareholders. Pay, outside of the ordinary course of
Borrower’s business, any amounts now outstanding and owing, or coming to be
owed, by Borrower, to any of the Guarantors or to any of the shareholders of
Borrower.

NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO
THESE LOANS CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THESE LOANS.

UCC FINANCING STATEMENT. Borrower hereby authorizes Lender or its agents or
assigns to file one or more such Financing Statements if permitted in the
relevant jurisdiction. Borrower will pay the cost of filing all such Financing
Statements in all public offices wherever filing is deemed by Lender to be
necessary or desirable.

ADDENDUM. This Agreement incorporates all addenda as if set forth in full
herein.

RIGHT OF SETOFF. Borrower grants to Lender a contractual security interest in,
and hereby assigns, conveys, delivers, pledges, and transfers to Lender, all of
Borrower’s right, title, and interest in and to Borrower’s accounts with Lender
(whether checking, savings, or other account), including without limitation all
accounts held jointly with someone else and all accounts Borrower may open in
the future, excluding, however, all IRA and Keogh accounts, and all trust
accounts for which the grant of a security interest would be prohibited by law.
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all sums owing on the Indebtedness against any and all such accounts.

EVENTS OF DEFAULT. Each of the following shall constitute an Event of Default
under this Agreement.

Default on Indebtedness. Failure of Borrower to make any payment when due on the
Loans.

Other Defaults. Failure of Borrower or TeraForce to comply with or to perform
when due any other term, obligation, covenant or condition contained in this
Agreement or in any of the Related Documents, or failure of Borrower or
TeraForce to comply with or to perform any other term, obligation, covenant or
condition contained in any other agreement between Lender and Borrower or
TeraForce, respectively.

Default in Favor of Third Parties. Should Borrower or TeraForce default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s or TeraForce’s property or Borrower’s
ability to repay the Loans or Borrower’s or TeraForce’s ability to perform their
respective obligations under this Agreement or any of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by or on behalf of Borrower or TeraForce under this Agreement or the
Related Documents is false or misleading in any material respect at the time
made or furnished, or becomes false or misleading at any time thereafter.

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of the Security
Agreement to create a valid and perfected Security Interest) at any time and for
any reason.

Death or Insolvency. The dissolution or termination of Borrower’s or TeraForce’s
existence as a going business; the death of any one or more of the Guarantors;
the insolvency of Borrower or TeraForce; the appointment of a receiver for any
part of Borrower’s or TeraForce’s property; any assignment by Borrower or
TeraForce for the benefit of creditors; any type of creditor workout by Borrower
or TeraForce; or, the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower or TeraForce.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or TeraForce or by any governmental
agency, against any of the Collateral. This includes a garnishment, attachment,
or levy on or of any of Borrower’s deposit accounts with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower or
TeraForce as to the validity or reasonableness of the claim which is the basis
of the creditor or forfeiture proceeding, and if Borrower or TeraForce gives
Lender written notice of the creditor or forfeiture proceeding and furnishes
reserves or a surety bond for the creditor or forfeiture proceeding satisfactory
to Lender.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Change in Ownership. The resignation or expulsion of any person with an
ownership interest (or sharing ratio) of twenty-five percent (25%) or more in
Borrower.

Adverse Change. A material adverse change occurs in Borrower’s or a Guarantor’s
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

Insecurity. Lender, in good faith, deems itself insecure.

Right to Cure. If any default is curable, it may be cured (and no Event of
Default will have occurred) if Borrower, TeraForce, or Guarantor, as the case
may be, after Borrower’s receipt of written notice from Lender demanding cure of
such default: (a) cures the default within fourteen (14) days; or, (b) with
respect to a non-monetary default, if the cure requires more than fourteen
(14) days, immediately initiates steps which Lender, in Lender’s sole
discretion, deems to be sufficient to cure the default, and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practicable.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement, the Related Documents, and every
other agreement between Lender and Borrower immediately will terminate
(including any obligation to make Loan Advances or disbursements), and, at
Lender’s option, all Indebtedness immediately will become due and payable, all
without notice of any kind to Borrower, except that in the case of an Event of
Default of the type described in the “Death or Insolvency” subsection above,
including any such event as it applies to any Guarantor, such acceleration shall
be automatic and not optional. In addition, Lender shall have all the rights and
remedies expressly provided elsewhere in this Agreement and in the Related
Documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of Lender’s rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Guarantor shall not affect Lender’s right to declare a
default and to exercise its rights and remedies.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

Governing Law. This Agreement has been delivered to Lender and accepted by
Lender in the State of Texas. If there is a lawsuit, and if the transaction
evidenced by this Agreement occurred in Harris County, Texas, Borrower agrees
upon Lender’s request to submit to the jurisdiction of the Federal or state
courts of Harris County, the State of Texas. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas and applicable
Federal laws. The provisions of this paragraph are subject to any provisions on
arbitration contained in this Agreement and/or in any Related Documents.

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Consent to Loan Participation. Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in one or
both of the Loans to one or more purchasers, whether related or unrelated to
Lender. Lender may provide, without any limitation whatsoever, to any one or
more purchasers, or potential purchasers, any information or knowledge Lender
may have about Borrower or about any other matter relating to the Loans, and
Borrower hereby waives any rights to privacy it may have with respect to such
matters. Borrower additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests, subject to the terms and conditions of the Loan
Agreement. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loans and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loans irrespective of the failure or insolvency
of any holder of any interest in the Loans. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

Costs and Expenses. Except as otherwise limited by the Texas Credit Code and the
Texas Finance Code, Borrower agrees to pay upon demand all of Lender’s expenses
related to the Loans, including, without limitation, attorneys’ fees, incurred
in connection with the preparation, execution, enforcement, and modification of
this Agreement or in connection with the Loans made pursuant to this Agreement.
Lender may hire one or more attorneys to help collect the Indebtedness if
Borrower does not pay, and Borrower will pay Lender’s reasonable attorneys’
fees. Borrower also will pay Lender all other amounts actually incurred by
Lender as court costs, and all lawful fees for filing, recording, or releasing
to any public office any instrument securing the Indebtedness; the reasonable
cost actually expended for repossessing, storing, preparing for sale, and
selling any Collateral; fees for noting a lien on or transferring a certificate
of title to any motor vehicle offered as security for the Indebtedness; and,
premiums or identifiable charges incurred in connection with the acquisition of
insurance which Lender is authorized to obtain hereunder or under any Related
Documents.

Notices. Subject to the ability of Lender, at its option, to make Advances on
the oral request of an authorized person as specified hereinabove, all notices
required to be given under this Agreement shall be given in writing, may be sent
by telefacsimile (unless otherwise required by law), and shall be effective when
actually received by the party for whom intended or, if not sooner received: on
the first (1st) Business Day after deposited with a nationally recognized
overnight courier or deposited in the United States mail, first class, postage
prepaid, addressed to the party to whom the notice is to be given at the address
shown above. Any party may change its address for notices under this Agreement
by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party’s address. For notice purposes,
Borrower will keep Lender informed at all times of Borrower’s current
address(es).

Payment of Interest and Fees. Notwithstanding any other provision of this
Agreement or any provision of any Related Document, Borrower does not agree or
intend to pay, and Lender does not agree or intend to contract for, charge,
collect, take, reserve or receive (collectively referred to herein as “charge or
collect”), any amount in the nature of interest or in the nature of a fee for
these Loans, or any other Loan with Borrower, which would in any way or event
(including demand, prepayment, or acceleration) cause Lender to charge or
collect more for the Loan than the maximum Lender would be permitted to charge
or collect by any applicable federal law or any applicable law of the State of
Texas. Any such excess interest or unauthorized fee shall, instead of anything
stated to the contrary, be applied first to reduce the unpaid principal balance
of the Loan, and when the principal has been paid in full, be refunded to
Borrower. The right to accelerate maturity of sums due under this Agreement does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Lender does not intend to charge or
collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of sums paid
under this Agreement shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the
applicable Loan evidenced by this Agreement until payment in full so that the
rate or amount of interest on account of any Loan evidenced by this Agreement
does not exceed the applicable usury ceiling. When the term “interest” is used
in the context of “payment of interest”, it is the intent of the parties that
all such references shall be to accrued and unpaid interest, and in no event
will Borrower ever be required to pay unearned interest.

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be invalid or unenforceable as to any person or circumstance, such
finding shall not render that provision invalid or unenforceable as to any other
persons or circumstances. If feasible, any such offending provision shall be
deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.

Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including, without
limitation, any representation, warranty or covenant, the word “Borrower” as
used herein shall include all subsidiaries and affiliates of Borrower.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any subsidiary or affiliate of Borrower.

Successors and Assigns. All covenants and agreements contained by or on behalf
of a party hereto shall bind its successors and assigns and shall inure to the
benefit of the other party, its successors and assigns. Borrower shall not,
however, have the right to assign its rights under this Agreement or any
interest therein, without the prior written consent of Lender.

Survival. All warranties, representations, and covenants made by a party in this
Agreement or in any certificate or other instrument delivered by that party to
the other party under this Agreement shall be considered to have been relied
upon by the party to whom made and will survive the making of the Loans and
delivery to Lender of the Related Documents, regardless of any investigation
made by the party to whom made or on that party’s behalf.

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

Waiver. A party hereto shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by that party. No
delay or extension on the part of a party hereto in exercising any right shall
operate as a waiver of such right or any other right. A waiver by a party hereto
of a provision of this Agreement shall not prejudice or constitute a waiver of
that party’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Lender, nor any course
of dealing between Lender and Borrower, or between Lender and any Guarantor,
shall constitute a waiver of any rights or of any obligations of either party
hereto or of any Guarantor as to any future transactions. Whenever the consent
of a party hereto is required under this Agreement, the granting of such consent
by that party in any instance shall not constitute continuing consent in
subsequent instances where such consent is required, and in all cases such
consent may be granted or withheld in the sole discretion of that party.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS LOAN AGREEMENT, AND
BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE EFFECTIVE DATE.

      BORROWER:   LENDER:
DNA COMPUTING SOLUTIONS, INC., a
Delaware corporation
  FIRSTCAPITAL BANK, SSB


 
   
By: /s/ Robert P. Capps
Robert P. Capps,
  By: /s/ Dan R. Owen, Jr.
Dan R. Owen, Jr.,
Senior Vice President

Executive Vice- President

